FILED
                              NOT FOR PUBLICATION                           NOV 25 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


DIVA DE LOS ANGELES AREVALO,                     No. 10-71379

               Petitioner,                       Agency No. A099-447-248

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Diva de los Angeles Arevalo, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) March 30, 2010,

order denying her motion to reconsider. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the BIA’s denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We

review de novo due process claims. Liu v. Holder, 640 F.3d 918, 930 (9th Cir.

2011). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Arevalo’s motion to

reconsider because Arevalo failed to identify any error of fact or law in the BIA’s

prior order. See 8 C.F.R. § 1003.2(b)(1). The BIA also did not err in concluding

that, even under the standard set forth in Ochoa v. Gonzales, 406 F.3d 1166 (9th

Cir. 2005), Arevalo failed to satisfy her burden of proof for relief under the

Convention Against Torture. See id. at 1172.

      We reject Arevalo’s contentions that the BIA violated due process by

ignoring arguments and facts, and misapplying the law. See Lata v. INS, 204 F.3d
1241, 1246 (9th Cir. 2000) (petitioner must show error and prejudice to establish a

due process violation).

      Further, Arevalo’s contention that the agency did not properly evaluate her

declaration is unexhausted. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004). We also lack jurisdiction to consider Arevalo’s contention that the

immigration judge did not consider the cultural aspect of her claim in denying

asylum, and her contention that she is a member of a particular social group of

businesswomen because she did not exhaust them before the agency. See id.


                                           2                                     10-71379
Thus, we deny the government’s motion to strike portions of Arevalo’s reply brief

as unnecessary.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                   10-71379